Per curiam.
The State Bar filed formal complaints against the Respondent, based upon his alleged abandonment of two clients, and this Court appointed a special master. The Respondent was personally served with the formal complaints within the time allowed, but he failed to answer. The special master entered an order making findings of fact and conclusions of law and recommending that the Respondent be disbarred. The special master considered, in aggravation of discipline, the Respondent’s pattern of conduct in similar cases, including In the Matter of Charles C. Carter, 262 Ga. 886 (426 SE2d 897) (1993) (wherein Respondent was suspended for three years), and his bad faith obstruction of the disciplinary process.
The review panel of the State Disciplinary Board has approved and accepted the recommendation of the special master and has recommended to this Court that the Respondent be disbarred.
Having reviewed the records, it is hereby ordered that Charles C. Carter be disbarred from the practice of law in the State of Georgia.
*484Decided November 1, 1993.
William P. Smith III, General Counsel State Bar, Marie L. McCarthy, Assistant General Counsel State Bar, for State Bar of Georgia.
Lamar W. Sizemore, Jr., for Carter.

All the Justices concur.